UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. MASS HYSTERIA ENTERTAINMENTCOMPANY, INC. (Exact name of registrant as specified in Charter) Nevada 000-53739 20-3107499 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 5555 Melrose Avenue, Swanson Building Suite 400 Hollywood, CA 90038 (Address of Principal Executive Offices) (323) 956-8388 (Issuer Telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x As of October 13, 2010, there were 78,851,077 shares of our common stock issued and outstanding. 1 MASS HYSTERIA ENTERTAINMENT COMPANY, INC. FORM 10-Q August 31, 2010 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T Control and Procedures 14 PART II OTHER INFORMATION Item 1 Legal Proceedings 15 Item 1A Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 2 ITEM 1. FINANCIAL STATEMENTS MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (A Development-Stage Company) BALANCE SHEETS As of August 31, 2010 and November 30, 2009 August 31, 2010 November 30, 2009 (Unaudited) (Audited) CURRENT ASSETS Cash $ $ Subscription receivable - Other current assets - TOTAL CURRENT ASSETS Intangible assets, net of $613 and $90 accumulated amortization as of August 31, 2010 and November 30, 2009, respectively Film costs(Note 9) - Other assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS’DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accounts payable – related party - Accrued liabilities Note payable (Note 5) - Common stock liability (Note 7) - TOTAL CURRENT LIABILITIES Convertible long-term debt – related party (Note 5) TOTAL LIABILITIES Commitments and contingencies (Note 6) - - STOCKHOLDERS’ DEFICIT Preferred stock, $0.001 par value,10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 140,000,000 shares authorized, 78,851,077 and 68,530,952shares issued and outstanding as of August 31, 2010 and November 30, 2009, respectively. Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES & STOCKHOLDERS’ DEFICIT $ $ See notes to financial statements 3 MASS HYSTERIA ENTERTAINMENT COMPANY, INC. (A Development-Stage Company) STATEMENTS OF OPERATIONS Three and Nine Months Ended August 31, 2010 and 2009, and for the period from Inception to August 31, 2010 (Unaudited) Three Months Ended August 31, Nine Months Ended August 31, For the Period from August 5, 2009 (Inception) to August 31, 2010 Revenue $
